Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a comprehensive and reasonable search of the prior art, no reference or obvious combinations of references could be found covering the subject matter of independent claims 1, 8, and 15.  The examiner was persuaded by the latest response dated June 21, 2021, in conjunction with the amended claim language.   More specifically, unique features included parsing external resources pertaining to documented legal, contractual, and regulatory requirements and applying those requirements with multiple unique thresholds and ranges (i.e., time intervals and temperature ranges) for a plurality of sensor based devices, as established by leasing provisions and adhering to local municipal law requirements, and upon detection of any performance obligation deficiency, providing one or more applicable, usable solution, from the parsed documentation, following the established thresholds and/or ranges.  For at least these reasons, claims 1, 4-6, 8, 11-13, 15, 18 and 19 are allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695.  The examiner can normally be reached on M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455